Case 20-61065-pwb          Doc 144    Filed 02/12/20 Entered 02/12/20 09:54:41           Desc Main
                                     Document      Page 1 of 7




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

In re:                                                )       Chapter 11
                                                      )
THE KRYSTAL COMPANY, et al., 1                        )       Case No. 20-61065 (PWB)
                                                      )
                                                      )
                Debtors.                              )       (Jointly Administered)
                                                      )

                   NOTICE OF AGENDA OF MATTERS SCHEDULED
                  FOR HEARING ON FEBRUARY 13, 2020 AT 10:00 A.M.


    Time and Date of Hearing:         February 13, 2020 at 10:00 a.m. (Prevailing Eastern Time)

    Location of Hearing:              The Honorable Paul W. Bonapfel
                                      United States Bankruptcy Court
                                      Northern District of Georgia
                                      Richard B. Russell Federal Building
                                      United States Courthouse
                                      75 Ted Turner Drive, SW
                                      Courtroom 1401
                                      Atlanta, Georgia 30303

    Copies of Motions:                A copy of each pleading can be viewed on the
                                      Court’s website at http://ecf.ganb.uscourts.gov
                                      (registered users) or at http://pacer.psc.uscourts.gov
                                      (unregistered users) and on the website of the
                                      Debtors’ claims and noticing agent, Kurtzman
                                      Carson          Consultants           LLC,           at
                                      http://www.kccllc.net/krystal. Further information
                                      may be obtained by calling Kurtzman Carson
                                      Consultants LLC toll free at (888) 249-2792
                                      (U.S./Canada) or (310) 751-2607 (International).


1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal
     tax identification number, include: The Krystal Company (4140); Krystal Holdings, Inc.
     (5381); and K-Square Acquisition Co., LLC (8916). The location of the Debtors’ corporate
     headquarters and service address is: 1455 Lincoln Parkway, Suite 600, Dunwoody, Georgia
     30346.
Case 20-61065-pwb      Doc 144     Filed 02/12/20 Entered 02/12/20 09:54:41           Desc Main
                                  Document      Page 2 of 7




I.      Matters Going Forward

     1. Cash Management Motion. Debtors’ Emergency Motion for Entry of an Order (I)
        Authorizing Continued Use of Prepetition Bank Accounts, Cash Management System,
        Forms, and Books and Records and (II) Granting Related Relief. [Docket No. 8].

        Response Deadline: January 28, 2020 at 5:00 p.m. (prevailing Eastern Time).

        Responses Filed: None.

        Related Documents:

           A. Interim Order (I) Authorizing Continued Use of Prepetition Bank Accounts, Cash
              Management System, Forms, and Books and Records and (II) Granting Related
              Relief. [Docket No. 48].

           B. Notices of Hearing. [Docket Nos. 56, 122].

           C. Certificates of Service. [Docket Nos. 30, 86, 130].

        Status: This Motion is going forward.


     2. Taxes and Fees Motion. Debtors’ Emergency Motion for Entry of an Order (I)
        Authorizing Debtors to Pay Certain Prepetition Taxes and Related Obligations and (II)
        Granting Related Relief. [Docket No. 9].

        Response Deadline: January 28, 2020 at 5:00 p.m. (prevailing Eastern Time).

        Responses Filed: None.

        Related Documents:

           A. Interim Order Authorizing the Debtors to Pay Certain Prepetition Taxes and
              Related Obligations and Granting Related Relief. [Docket No. 40].

           B. Notices of Hearing. [Docket Nos. 56, 122].

           C. Certificates of Service. [Docket Nos. 30, 85, 86, 130].

        Status: This Motion is going forward.




                                                2
Case 20-61065-pwb     Doc 144    Filed 02/12/20 Entered 02/12/20 09:54:41           Desc Main
                                Document      Page 3 of 7




   3. Utilities Motion. Debtors’ Emergency Motion Entry of Interim and Final Orders (I)
      Prohibiting Utilities from Altering, Refusing, or Discontinuing Service on Account of
      Prepetition Invoices; (II) Deeming Utilities Adequately Assured of Future Performance;
      (III) Establishing Procedures for Determining Adequate Assurance of Payment; and (IV)
      Granting Related Relief. [Docket No. 14].

      Response Deadline: February 3, 2020 at 5:00 p.m. (prevailing Eastern Time).

      Responses Filed:

         A. Objection of Florida Power & Light Company, Georgia Power Company, and
            Orlando Utilities Commission to the Debtors’ Emergency Motion for Entry of
            Interim and Final Orders (I) Prohibiting Utilities from Altering, Refusing, or
            Discontinuing Service on Account of Prepetition Invoices; (II) Deeming Utilities
            Adequately Assured of Future Performance; (III) Establishing Procedures for
            Determining Adequate Assurance of Payments; and (IV) Granting Related Relief.
            [Docket No. 91].

         B. Objection of Alabama Power Company to Debtors’ Emergency Motion for Entry
            of Interim and Final Orders (I) Prohibiting Utilities from Altering, Refusing, or
            Discontinuing Service on Account of Prepetition Invoices; (II) Deeming Utilities
            Adequately Assured of Future Performance; (III) Establishing Procedures for
            Determining Adequate Assurance of Payments; and (IV) Granting Related Relief.
            [Docket No. 104].

      Related Documents:

         A. Interim Order (I) Prohibiting Utilities from Altering, Refusing, or Discontinuing
            Service on Account of Prepetition Invoices; (II) Deeming Utilities Adequately
            Assured of Future Performance; (III) Establishing Procedures for Determining
            Adequate Assurance of Payment; and (IV) Granting Related Relief. [Docket No.
            120].

         B. Notice of Withdrawal of Objection of Florida Power & Light Company, Georgia
            Power Company, and Orlando Utilities Commission to the Debtors’ Emergency
            Motion for Entry of Interim and Final Orders (I) Prohibiting Utilities from
            Altering, Refusing, or Discontinuing Service on Account of Prepetition Invoices;
            (II) Deeming Utilities Adequately Assured of Future Performance; (III)
            Establishing Procedures for Determining Adequate Assurance of Payments; and
            (IV) Granting Related Relief. [Docket No. 140].

         C. Notices of Hearing. [Docket Nos. 56, 122].




                                             3
Case 20-61065-pwb    Doc 144     Filed 02/12/20 Entered 02/12/20 09:54:41            Desc Main
                                Document      Page 4 of 7




         A. Certificates of Service. [Docket No. 30, 86, 130].

      Status: The Debtors and the objecting parties have reached agreements and resolved the
              filed objections. This Motion is going forward.


   4. PACA Motion. Debtors’ Motion for Entry of an Order (I) Authorizing the Debtors to
      Pay Certain Prepetition Claims Arising Under the Perishable Agricultural Commodities
      Act and (II) Granting Related Relief. [Docket No. 21].

      Response Deadline: January 31, 2020 at 5:00 p.m. (prevailing Eastern Time).

      Responses Filed: None.


      Related Documents:

         A. Notices of Hearing. [Docket No. 56, 122].

         B. Certificates of Service. [Docket No. 30, 86, 130].

      Status: This Motion is going forward.


   5. 503(b)(9) Motion. Debtors’ Motion for Entry of an Order (I) Authorizing Payment of
      Undisputed Claims Under Section 503(b)(9); (II) Establishing Bar Date for Filing
      Requests for Payment of Administrative Expense Claims Under Section 503(b)(9); (III)
      Approving Form, Manner, and Sufficiency of Notice of Bar Date Pursuant to Bankruptcy
      Rule 9007; (IV) Approving the Procedure for Submitting Section 503(b)(9) Claims; (V)
      Establishing and Implementing Exclusive and Global Procedures for Resolving Claims
      Relating to Goods Received within Twenty Days Prior to the Petition Date; and (VI)
      Granting Related Relief [Docket No. 46].

      Response Deadline: February 12, 2020 at 5:00 p.m. (prevailing Eastern Time).

      Responses Filed: None

      Related Documents:

         C. Notice of Hearing. [Docket No. 57].

         D. Certificates of Service. [Docket No. 85, 86].




                                              4
Case 20-61065-pwb     Doc 144     Filed 02/12/20 Entered 02/12/20 09:54:41           Desc Main
                                 Document      Page 5 of 7




    Status: This Motion is going forward.


   6. Lease Rejection Motion. Debtors’ First Omnibus Motion for Entry of an Order (I)
      Authorizing and Approving the Rejection of Certain Unexpired Leases as of the Petition
      Date and (II) Granting Related Relief [Docket No. 13].

      Response Deadline: February 12, 2020 at 5:00 p.m. (prevailing Eastern Time).

      Responses Filed:

         A. Limited Objection to Debtors’ Motion for Order Approving Rejection of Certain
            Unexpired Real Property Leases Pursuant to 11 U.S.C. § 365. [Docket No. 131].

         B. Hachmann LLC’s Limited Objection to Debtors’ First Omnibus Motion for Order
            Approving Rejection of Certain Nonresidential Leases [Docket No. 142].

      Related Documents:

         E. Notice of Hearing. [Docket No. 57].

         F. Certificates of Service. [Docket No. 85, 86].

      Status: This Motion is going forward.


   7. Vendor Support Agreement Motion. Emergency Motion for Entry of Interim and Final
      Orders (I) Authorizing and Confirming Vendor Credit Support Arrangement; (II)
      Granting Superpriority Administrative Expense Claims; and (III) Granting Related
      Relief. [Docket No. 16].

      Response Deadline: January 31, 2020 at 5:00 p.m. (prevailing Eastern Time).

      Responses Filed:

          A. Wells Fargo Bank, National Association’s (I) Objection to Debtors’ Emergency
             Motion for Entry of Interim and Final Orders (1) Authorizing the Debtors to Use
             Cash Collateral, (2) Granting Adequate Protection to Lenders, (3) Modifying the
             Automatic Stay, (4) Scheduling a Final Hearing, and (5) Granting Related Relief;
             (II) Limited Objection to Certain First Day Relief; and (III) Request for Adequate
             Protection. [Docket No. 28].




                                              5
Case 20-61065-pwb     Doc 144     Filed 02/12/20 Entered 02/12/20 09:54:41          Desc Main
                                 Document      Page 6 of 7




      Related Documents:

          B. Interim Order (I) Authorizing and Confirming Vendor Credit Support
             Arrangement; (II) Granting Superpriority Administrative Expense Claims; and
             (III) Granting Related Relief. [Docket No. 53].

          C. Notices of Hearing. [Docket No. 56, 122].

          D. Certificates of Service. [Docket Nos. 30, 86, 130].

      Status: This Motion is going forward.


   8. Cash Collateral Motion. Debtors’ Emergency Motion for Entry of an Interim and Final
      Order (1) Authorizing the Debtors to Use Cash Collateral; (2) Granting Adequate
      Protection to Lenders; (3) Modifying the Automatic Stay; (4) Scheduling a Final Hearing;
      and (5) Granting Related Relief. [Docket No. 18].

      Response Deadline: January 31, 2020 at 5:00 p.m. (prevailing Eastern Time).

      Responses Filed:

          A. Wells Fargo Bank, National Association’s (I) Objection to Debtors’ Emergency
             Motion for Entry of Interim and Final Orders (1) Authorizing the Debtors to Use
             Cash Collateral, (2) Granting Adequate Protection to Lenders, (3) Modifying the
             Automatic Stay, (4) Scheduling a Final Hearing, and (5) Granting Related Relief;
             (II) Limited Objection to Certain First Day Relief; and (III) Request for Adequate
             Protection. [Docket No. 28].

      Related Documents:

          A. Interim Order (1) Authorizing the Debtors to Use Cash Collateral, (2) Granting
             Adequate Protection to Lenders, (3) Modifying the Automatic Stay, and (4)
             Providing Notice of Second Interim Hearing. [Docket No. 39].

          B. Second Interim Order (1) Authorizing the Debtors to Use Cash Collateral, (2)
             Granting Adequate Protection to Lenders, (3) Modifying the Automatic Stay, and
             (4) Providing Notice of Final Hearing. [Docket No. 121].

          C. Notices of Hearing. [Docket Nos. 56, 122].

          D. Certificates of Service. [Docket Nos. 30, 85, 86, 130].

      Status: This Motion is going forward.




                                               6
Case 20-61065-pwb    Doc 144    Filed 02/12/20 Entered 02/12/20 09:54:41            Desc Main
                               Document      Page 7 of 7




Date: February 12, 2020                       Respectfully submitted,
      Atlanta, Georgia
                                              KING & SPALDING LLP


                                              /s/ Sarah R. Borders
                                              Sarah R. Borders
                                              Georgia Bar No. 610649
                                              Jeffrey R. Dutson
                                              Georgia Bar No. 637106
                                              Leia Clement Shermohammed
                                              Georgia Bar No. 972711
                                              KING & SPALDING LLP
                                              1180 Peachtree Street NE
                                              Atlanta, Georgia 30309
                                              Telephone: (404) 572-4600
                                              Email: sborders@kslaw.com
                                              Email: jdutson@kslaw.com
                                              Email: lshermohammed@kslaw.com

                                              Proposed Counsel for the Debtors in
                                              Possession




                                          7
